BELLINGER, District Judge.
In this case the complainant’s mother, Louisa 'Morrisette, being ah Indian entitled to allotment of lands upon, the *1023Umatilla reservation, selected the lands in question, the same being then in her possession; but said lands were wrongfully allotted to the defendant McWhirk. Louisa Morrisette subsequently died, and the complainant brings this suit as her heir at law. The case is within the rule laid down in the case of Philomme Smith v. Bonifer, 132 Fed. 889. The demurrer is overruled.